        Case 1:20-cv-10617-WGY Document 181 Filed 05/20/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


              DEFENDANTS’ NOTICE OF TRANSFER OUT OF BRISTOL

       Respondents-Defendants hereby provide the Court and opposing counsel with notice that

ADBOULAYE FALL and JUCINEI LIMA will be transferred out of the Bristol County

House of Corrections to facilitate their removal from the United States no sooner than 3:00 p.m.

on Friday, May 22, 2020. Both individuals have been tested for COVID-19 and received

negative results. With that transfer, the number of immigration detainees remaining at Bristol

County House of Corrections is 73.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING,
                                                    United States Attorney

                                              By:   /s/ Thomas E. Kanwit
                                                    Thomas E. Kanwit
                                                    Michael Sady
                                                    Assistant U.S. Attorneys
                                                    U.S. Attorney’s Office
                                                    John J. Moakley U.S. Courthouse
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    (617) 748-3100
       May 20, 2020                                 thomas.kanwit@usdoj.gov
        Case 1:20-cv-10617-WGY Document 181 Filed 05/20/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: May 20, 2020                                          Thomas E. Kanwit
